Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Greg Turocy on 2/19/2021.
The application has been amended as follows: 
In the claims:
	a. Claims 21 and 23 are cancelled.
	
	b. In claim 1 at line 13 please delete the word “and” after the words “consists of metal” and at line 14 insert the words --, and wherein the first electrode consists essentially of one or more semiconductor films and the plurality of metal portions, and side surfaces of the plurality of metal portions are each in direct contact with the light absorbing layer and the one or more semiconductor films -- after the words “50 nm or more”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The closest prior art of record includes Abou-Kandil et al. (US 2011/0272010 A1). Abou-Kandil discloses a first electrode which includes a plurality of metal portions inside of a 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180.  The examiner can normally be reached on Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/DEVINA PILLAY/Primary Examiner, Art Unit 1726